SECURITY AGREEMENT

 

 

THIS SECU RITY AGREEMENT (this "Agreement") is made and entered into as of July
16, 2018, by and between Acquired Sales Corp., a Nevada corporation, whose
address is 31 N. Suffolk Lane, Lake Forest, Illinois 60045 ("Debtor"), and
Joshua A. Bloom ("Bloom") and Gerard M. Jacobs ("Jacobs") (Bloom and Jacobs
collectively, the "Secured   Parties"). 

 

WHEREAS, Debtor has duly authorized, executed, and delivered to each of   Bloom
and Jacobs a certain Demand Promissory Note of even date herewith payable by
Debtor to Bloom and Jacobs respectively (collectively, as the same may be
amended, modified, or extended from time to time (the "Notes"); and 

 

WHEREAS, to induce the Secured Parties to advance or continue to advance loan
proceeds to Debtor under the Notes, Debtor hereby agree to execute this
Agreement with the Secured Parties, and pursuant hereto to grant to and create
in favor of the Secured Parties a first priority security interest in and lien
upon all assets and rights of Debtor, as hereinafter provided; and 

 

NOW, THEREFORE, in consideration of and as an inducement to the Secured Parties
to advance or continue to advance loan proceeds under the Notes, the parties
hereto, intending to be legally bound, covenant and agree as follows: 

 

1. CERTAIN DEFINITIONS. In addition to the words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires: 

 

"Code " means the Uniform Commercial Code of the State of Nevada, as in effect
on the date hereof and as amended from time to time hereafter. 

 

"Collateral" means all personal property of Debtor, including, without
limitation, all of the following items, whether now owned or now due, or in
which Debtor have an interest or hereafter, at anytime in the future, acquired,
arising or to become due, or in which Debtor obtain an interest, and all
products, proceeds, replacements, substitutions and accessions of or to any of
the following, which to the extent not defined below, shall have the meanings
given to them under the Code:(a) all accounts and accounts receivable; (b) all
inventory (including raw materials, work-in-process, finished goods and
supplies); (c) all contract rights, including contract rights pursuant to leases
of real estate; (d) all general intangibles (including, without limitation,
payment intangibles, software, trademarks, patents, patents pending, copyrights,
service marks, or other intellectual property rights of Debtor); (e) all
equipment (including all machinery, furniture, and fixtures); (f) all farm
products; (g) all goods; (h) all chattel paper (whether tangible or electronic);
(i) all fixtures; (j) all investment property (including, without limitation,
all  financial assets, certificated and uncertificated securities, securities
accounts and security entitlements); 

(k) all letter-of-credit rights; (l) all rights under judgments , all commercial
tort claims, and choses in action; (m) all books, records and information
relating to the Collateral and/or to the operation of Debtor' businesses and all
rights of access to such books, records and information and all property in
which such  books, records and information are stored, recorded and maintained;
(n) all instruments, promissory Notes, documents of title, documents, policies
and certificates of insurance, securities, deposits, deposit accounts, money,
cash or other property; (o) all federal, state and local tax refunds and/or
abatements to which the  Debtor are or becomes entitled no matter how or when
arising, including, but not limited to, any loss carryback tax refunds; (p) all
insurance proceeds, refunds and premium  rebates,  including without limitation
proceeds of fire and credit insurance, whether any of such proceeds, refunds and
premium rebates arise out of any of the foregoing (a-o) or otherwise; and (q)
all liens, guaranties, rights, remedies and privileges pertaining to any of the
foregoing (a-p), including the right of stoppage in transit.

 

"Event(s) of Default " means any default or breach of the terms, conditions or  

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



covenants of this Agreement, or any default under the Notes.

 

"Obligations" means: (a) all indebtedness  of  the  Debtor  to the  Secured
 Parties arising on or after the date hereof under the Notes, both principal and
interest, and any and all extensions, renewals, refinancings or refundings, in
whole or in part, thereof; (b) all    indebtedness of Debtor to the Secured
Parties for reasonable fees and expenses arising in connection with the Notes,
including, without limitation, reasonable attorneys' fees and legal and other
expenses paid or incurred by the Secured Parties in connection with the
collection of the amounts due hereunder or under the Notes; (c) all future
advances made by the Secured Parties for the protection or preservation of the
Collateral or any portion thereof, including, without limitation, advances for
storage and transportation charges, taxes, insurance, repairs and the like, when
and as the same become due,  whether  at maturity or by declaration,
acceleration or otherwise, or, if now due, when payment thereof shall be
demanded by the Secured Parties; and (d) all other obligations and liabilities,
of every kind  and  description, direct  or  indirect, absolute or contingent,
due or to become due, regard less of how they arose or were acquired, now
existing or hereafter arising by Debtor to the Secured Parties. 

 

"Permitted Liens " means: (a) warehousemen 's, mechanics ', carriers' and other
similar liens arising by operation of law in the ordinary course of Debtor's
businesses; (b) liens in favor of the Secured Parties; and (c) purchase money
security interests in tangible personal property purchased or leased by Debtor
where the security interest covers only such property and secures only the cost
thereof and which do not exceed $100,000 in the aggregate at any time. 

 

"Person" means an individual, entity, corporation, partnership, limited
partnership, limited liability company, limited liability partnership,  joint
venture, trust, or unincorporated organization, or a government or any agency or
political subdivision thereof. 

 

2. SECURITY INTEREST. As security for the full and  timely  payment  and
performance of the Obligations in accordance with the terms thereof and of the
instruments now or hereafter evidencing the Obligations, Debtor, on the terms
set forth in this Agreement, hereby grant to the Secured Parties, under the
Code, a continuing security interest in and a lien on the Collateral. In
addition to all the rights given to the Secured Parties by this    Agreement and
the Notes, the Secured Parties shall have all the rights and remedies of a
Secured Party under the Code. In connection with the grant of security interest
made hereby, Debtor hereby authorize the Secured Parties to file or cause to be
filed one or more financing statements, amendments to financing statements,
continuations to financing statements, and/or in lieu financing statements with
any filing or recording office for the purpose of perfecting or continuing the
perfection of the security interest in the Collateral. 

 

3. PRINCIPLES APPLICABLE TO THE COLLATERAL. The parties agree that, at all times
during the term of this Agreement, the following provisions shall be applicable
to the Collateral: 

 

(a) Debtor covenants and agrees that it will keep accurate and  complete books
and records concerning the Collateral in accordance with GAAP. 

 

(b) The Secured Parties shall have the right to review the books and records of
Debtor pertaining to the Collateral and to copy and make excerpts therefrom, all
at such times and as often as the Secured Parties may reasonably request. 

 

(c) Debtor shall maintain and keep (i) its principal place of business and its
chief executive offices, (ii) their records concerning  the  Collateral, and
 (iii) the Collateral, at the address for Debtor set forth in the preamble
hereto, but at no other location, without the prior written consent of the
Secured Parties. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



(d) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Secured Parties under this Agreement, Debtor shall have
the right, until one or more Events of Default shall occur, to sell, lease or
otherwise dispose of the Collateral, provided that any such disposition shall be
in the ordinary course of Debtor's business. Any disposition outside of the
ordinary course of Debtor's business shall require the prior written consent of
Secured Parties. 

 

(e) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Secured Parties under this Agreement, Debtor shall have
the right, until such time as the Secured Parties shall have notified Debtor
that Secured Parties have revoked such right based upon an Event of Default, at
their own cost and expense to collect any and all accounts of Debtor comprising
the Collateral (the "Accounts"). 

 

(f) The Secured Parties shall have the right after an Event of Default has
occurred (i) to revoke the right of Debtor granted under subsection (e) of this
Section 3 by written notice to Debtor to such effect, (ii) to take over and
direct collection of any and all Accounts of Debtor, (iii) to give notice of the
Secured Parties' security interest in such Accounts to any or all Persons
obligated to the Debtor thereon, (iv) to direct such Persons to make payment of
such Accounts directly to the Secured Parties and (v) to take control  of such
Accounts and any proceeds thereof. 

 

(g) The Secured Parties shall have the right after an Event of Default to cause
a non­ interest bearing bank account entitled "Cash Collateral Account" (the
"Collateral Account") to be opened and maintained for Debtor at any office or
branch of Debtor' bank within the State of Illinois.  All cash proceeds received
by the Secured Parties from Debtor pursuant to subsection (h) of this Section 3
or directly from Persons obligated on Accounts pursuant to subsection (f) of
this Section 3 shall be deposited in the Collateral Account as further security
for the payment of the Obligations. The Secured Parties shall have sole dominion
and control over all funds deposited in the Collateral Account, and such funds
may be withdrawn therefrom only by the Secured Parties. 

 

(h) Upon notice by the Secured Parties to Debtor that the Collateral Account has
been opened in accordance with subsection (g) of this Section 3, Debtor shall  
cause all cash proceeds collected by them to be delivered to the Secured Parties
forthwith upon receipt, in the original form in which received, bearing such
endorsements or assignments by the Debtor as may be necessary to permit
collection thereof by the Secured Parties, and for such purpose the Debtor
hereby irrevocably authorize and empower the Secured Parties, their officers,
employees and authorized agents, to endorse and sign the names of Debtor on all
checks, drafts, money  orders   or  other media of payment so delivered and such
endorsements or assignments shall, for all  purposes, be deemed to have been
made by the Debtor prior to any endorsement or assignment thereof by the Secured
Parties. The Secured Parties may use any convenient or customary means for the
purpose of collecting such checks, drafts, money orders or other media of
payment. 

 

4. CERTAIN COVENANTS. Until payment and performance in full of the Obligations,
Debtor agrees, represents, warrants and covenants that: 

 

(a) Debtor has and will have good and marketable title to the Collateral from
   time to time owned or acquired by Debtor, free and clear of all liens,
encumbrances  and security interests, except security interests granted to and
created in favor of the Secured Parties and except for the Permitted Liens.
Debtor shall defend such title against the claims and demands of all Persons. 

 

(b) Debtor shall not, without the prior written consent of the Secured Parties,
(i) borrow against the Collateral, the Excluded Property, or any real property
now or in the future owned or leased by Debtor ("Debtor Assets") from any
Person, other than the Secured Parties and other than as permitted in the Notes,
(ii) create, incur, assume or suffer to exist any mortgage, lien, charge or
encumbrance on, or security interest in, or pledge of or conditional sale or
other title retention agreement with respect to any of Debtor Assets, except the
security interest created  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



hereunder and the Permitted  Liens, (iii) permit any levy or attachment to be
made against any of Debtor Assets except a levy or attachment relating to this
Agreement, (iv) permit any financing statement to be on file with respect to any
of Debtor Assets, except financing statements in favor of the Secured Parties
and except financing statements pertaining to the Permitted Liens, or (v) permit
any transfer of Debtor Assets without the consent of the Secured Parties, except
as may be expressly permitted hereunder.

 

(c) Debtor shall faithfully preserve and protect the Secured Parties' security
interest in the Collateral and shall, at their own cost and expense, cause said
security interest to be perfected and continued perfected, and for such purpose,
the Debtor shall from time to time at the request of the Secured Parties file or
record, or cause to be filed or recorded, or authorize the Secured Parties to
execute and file or record, such instruments, documents and notices, including,
without limitation, financing statements and continuation statements, as the
Secured Parties may deem necessary or advisable i n order to perfect and
continue perfected said security interest. Debtor shall do all such other acts
and things and execute and deliver all such   other instruments and  documents,
including, without limitation, further security agreements, pledges  and
assignments, as the Secured Parties may reasonably deem necessary or advisable
from time to time in order to perfect and preserve the priority of said security
interest as a first lien security interest in the Collateral prior to the rights
of all Persons therein or thereto. The Secured Parties are hereby appointed
attorney-in-fact for the Debtor to do all acts and things which they may deem
necessary or advisable to preserve, perfect and continue   perfected  Secured
Parties' security interest in the Collateral, including, without limitation, the
signing and recording of financing and other similar statements. 

 

(d) Risk of loss of, damage to or destruction of the Collateral is on Debtor.
Debtor shall insure the Collateral against such risks and casualties and in such
amounts and with such insurers as acceptable to Secured Parties in their
reasonable discretion. All such policies of insurance shall contain loss payable
clauses in favor of Debtor and the Secured Parties as their respective interests
may appear, and show Secured Parties as an additional insured on the l iability
portion of said policy, and such policies or certificates evidencing the same
shall be deposited with the Secured Parties immediately upon the request of the
Secured Parties. If Debtor fail to effect and keep in full force and effect such
insurance or fails to pay the premiums thereon when due, the Secured Parties may
do so for the account of Debtor and add the cost thereof to the Obligations.
Debtor hereby assigns and sets over unto the Secured Parties all monies which
may become payable on account of such insurance, including, without limitation,
any return of unearned premiums which may be due upon cancellation of any such
insurance, and authorizes the Secured Parties to direct the insurers to pay the
Secured Parties any amount so due. The Secured Parties, their officers,
employees and authorized agents, are hereby irrevocably appointed
attorney-in-fact of Debtor to endorse any draft or check which may be payable to
Debtor in order to collect the proceeds of such insurance or any return of
unearned premiums. Such proceeds shall be applied to the payment or prepayment
of the Obligations. Any balance of insurance proceeds remaining in the
possession of the Secured Parties after payment in full of the Obligations shall
be paid to Debtor or order. 

 

(e) Debtor assumes full responsibility for taking any and all necessary action
to preserve its rights in the Accounts against account Debtor. The Secured
Parties  shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may be in their possession if they
takes such action for that purpose as Debtor shall request in writing, provided
that such requested action shall not, in the reasonable judgment of the Secured
Parties, impair the Secured Parties' security interest in the Collateral or
their rights in, or the value of, the Collateral, and provided further that such
written request is received by the Secured Parties in sufficient time to permit
it to take the requested action. 

 

(f) Debtor shall maintain each item of Collateral in good condition and repair
and shall pay and discharge all taxes, levies and other impositions levied or
  assessed thereon as well  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



as the cost of repairs to or maintenance of the same. If Debtor fail to do so,
the Secured Parties may pay the cost of such repairs or maintenance and such
taxes, levies or other impositions for the account of Debtor and add  the amount
thereof to the Obligations.

 

(g) Whenever Debtor shall acquire mortgageable real property, Debtor shall
report such acquisition to the Secured Parties at least five days before
consummating such acquisition and shall execute and deliver, and have recorded,
a mortgage agreement in favor of the Secured Parties which shall contain
substantially identical covenants, agreements, and restrictions with regard to
such real property as are contained in this Agreement relating to personal
property, and any other agreements, instruments, documents and papers as the
Secured Parties may request to grant the Secured Parties a security interest in
such real property. 

 

5. EVENTS OF DEFAULT. 

 

(a) lf one or more Events of Default shall occur, then, and in any such event,
the Secured Parties may forthwith proceed to exercise any one or more of the
rights and remedies afforded a Secured Party by the Code and such other rights
and remedies which they may have at Law or in equity, under this Agreement or
the Notes, all of which rights and remedies shall be cumulative to the full
extent permitted by law. Without limitation upon the foregoing, the Secured
Parties shall have the right without demand or prior notice to Debtor or any
other Person, except as otherwise required by law (and if notice is required by
Law, after ten (10) days' prior written notice to Debtor at its address
hereinafter set forth) and without prior judicial hearing or legal proceedings,
all of which Debtor hereby expressly waives: 

 

(i) to enter any premises where Collateral is located and to take possession and
control of the same; 

 

(ii) to enforce collection, at Debtor's expense and either in the name of the
Secured Parties or the name of Debtor, of any or all of the Accounts by suit or
otherwise, to surrender, release or exchange all or any part thereof, or to
compromise or extend or renew (whether or not longer than the original period)
any indebtedness thereunder to the extent it is commercially reasonable to do
so; 

 

(iii) to take over and perform any  contract  of Debtor and  to take control of
any and all Accounts and proceeds arising therefrom; 

 

(iv) to sell all or any portion of the Collateral at public or  private sale at
such place or places and at such time or times and in such manner and upon such
terms, whether for cash or credit,as the Secured Parties in their sole
discretion may determine; and 

 

(v) to endorse in the name  of Debtor  any  instrument,  howsoever received by
the Secured Parties, representing proceeds of any of the Collateral. 

 

The Secured Parties shall apply the proceeds of any sale or other disposition of
any realization of  the  Collateral   first  to  the  payment  of  the
 reasonable  costs   and expenses incurred by the Secured Parties in connection
with such sale or other disposition   or  realization,  including   reasonable
  attorneys'   fees   and   legal expenses, second to the repayment of the
Obligations to the Secured Parties, whether on account of principal or interest
or otherwise as the Secured Parties in their sole discretion may elect, and then
to the payment of the balance, if any, as required by law. If the proceeds of
any such sale or other disposition of the Collateral   are   insufficient   to  
pay   the Obligations   and   the   Secured   Parties' reasonable costs
hereunder, Debtor shall be liable for any deficiency.

 

(b) Upon the occurrence of any Event of Default, Debtor shall promptly upon
demand by the Secured Parties assemble the Collateral and make it available to
the Secured Parties at a place to be designated by the Secured Parties which
shall be  reasonably convenient to both  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



parties. The right of the Secured Parties under this Section to have the
Collateral assembled and made available to it is the essence   of this
Agreement, and the Secured Parties may, at their election, enforce such right
 by a bill in equity for specific performance.

 

6. DEFEASANCE. Upon payment and performance in full of the Obligations, this
Agreement shall terminate and be of no further force or effect. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. 

 

7. SUBROGATION AND MARSHALING. Debtor hereby  waives, surrenders and agrees not
to claim or enforce, so long as the Obligations or any portion thereof remains
outstanding, (a) any right to be subrogated in whole or in part to any right or
claim of the holder of any part of the Obligations and (b) any right to require
marshaling of any assets of Debtor which right of subrogation or marshaling
might otherwise arise from any payment to the holder of any part of the
Obligations arising out of the enforcement of the security interest granted
hereby, or any other mortgage or security interest granted by Debtor or any
other Person to the Secured Parties, or the liquidation of or the realization
upon the Collateral, any other collateral granted by Debtor or any other Person
to the Secured Parties, or any part thereof. 

 

8.  PLEDGE AND HYPOTHECATION. Without limiting the generality of any other
provision of this Agreement, Debtor hereby agrees to pledge, hypothecate and
deliver to Secured Parties, as further collateral and security for the Notes,
the note payable by the William Noyes Webster Foundation to Debtor. 

 

9. MISCELLANEOUS. 

 

(a) Severability. If any provision of this Agreement shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, but this Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein; and
Debtor and the Secured Parties shall negotiate in good faith to modify this
Agreement so as to  effect the original intent of this Agreement as closely as
possible in an acceptable  manner so that the transactions contemplated hereby
and the allocation of economic benefits contemplated hereunder are fulfilled to
the maximum extent possible. 

 

(b) No Waiver; Rights Cumulative. No failure or delay on the part of the Secured
Parties in exercising any right, remedy, power or privilege hereunder shall
operate as a waiver thereof or of any other right, remedy, power or privilege
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or of any
other right, remedy, power or privilege. The rights and remedies of the Secured
Parties under this Agreement are cumulative and not exclusive of any rights or
remedies which they may otherwise have. No modification or waiver of any
provision of this Agreement nor consent to any departure by Debtor therefrom
shall be effective unless the same shall be in writing, and then such waiver or
consent  shall be effective only in the specified instance and for the specific
purpose for which given. 

 

(c) Notices.   Any   notice, request,  demand   or other   communication  
required   or permitted hereunder shall be given in writing by delivering the
same in person to the intended  addressee, by overnight courier service with
guaranteed next day delivery or by certified United States Mail, postage prepaid
and return receipt requested, sent to the intended addressee at the applicable
address set forth on Page 1 hereof or to such different address as either Debtor
or Secured Parties shall have designated by written notice to the other sent in
accordance herewith. Such notices shall be deemed given when received or, if
earlier, in the case of delivery by courier service with guaranteed next day
delivery, the next day or the day designated for delivery, or in the case of
delivery by certified United States mail, five days after deposit therein. 

 

(d) Construction.  Unless the context of this Agreement otherwise clearly  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



requires, references to the plural include the singular, the singular the
plural, and the part the whole,   and   "or" has the   inclusive meaning  
represented   by   the phrase "and/or." The words "hereof," "herein,"
"hereunder" and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. The section and
other headings contained in this Agreement are for reference purposes only and
shall not control or affect the construction of this Agreement or the
interpretation hereof in any respect. Section, subsection and exhibit references
are to this Agreement unless otherwise specified.

 

(e) Counterparts. This Agreement may be in any number of counterparts, each of
which will be deemed an original, but all of which together will constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by email delivery of a PDF format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or PDF signature page were an original. 

 

(f) Governing Law. The Code shall govern the attachment, perfection  and the
effect of attachment and perfection of the Secured Parties' interest in the
Collateral, and the rights, duties and obligations of Debtor and the Secured
Parties with respect  thereto. This Agreement shall be deemed to be a contract
under the laws of the  State of Illinois, and the execution and delivery hereof
 and, to the extent not inconsistent with the preceding sentence, the terms and
provisions  hereof, shall be governed by and construed in accordance with the
laws of the State of Illinois. 

 

(g) Survival. All representations, warranties, covenants and agreements
contained herein or made in writing in connection herewith shall survive the
execution and delivery of this Agreement and the extension of the Loan. 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal the day
and year first above written.

 

ACQUIRED SALES CORP.

 

 

By /s/ Richard E. Morrissy

Richard E. Morrissy, Director

 

Pursuant to a unanimous consent of the Audit Committee, the Compensation

Committee, and the full Board of Directors of Acquired Sales Corp. given on July
12 and 13, 2018 (the "Unanimous Consent"), and further

 

Pursuant to approval of Richard E. Morrissy, representing the Compensation
Committee and the full Board of Directors of Acquired Sales Corp. as provided in
the Unanimous Consent, given on July 14, 2018

 

 

 

/s/ Joshua A. Bloom

Joshua A. Bloom

 

 

 

/s/ Gerard M. Jacobs

Gerard M. Jacobs

--------------------------------------------------------------------------------

7

 